Citation Nr: 0614347	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable evaluation for deviated 
nasal septum with polyps, post operative.

3.  Entitlement to a compensable evaluation for hemorrhoids, 
post operative.

4.  Entitlement to a compensable evaluation for seborrheic 
keratosis, upper chest, low back, and right cheek.

5.  Entitlement to a compensable evaluation for tinea pedis, 
bilateral, with ingrown toenails, great toes, bilateral, post 
operative.

6.  Entitlement to a compensable evaluation for cluster 
headaches.

7.  Entitlement to service connection for upper right 
quadrant pain.

8.  Entitlement to service connection for high frequency 
hearing loss.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for high 
cholesterol/hypercholesterolemia.

11.  Entitlement to service connection for benign colon 
polyps.

12.  Entitlement to service connection for epigastric 
discomfort.

13.  Entitlement to service connection for benign tumor, left 
hand.

14.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1962 to January 
1989.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran and his representative if they are required to 
take further action.


REMAND

First, in November 2005, the RO provided the veteran notice 
of his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to all of the 
claims on appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thereafter, however, the RO did not readjudicate the 
claims.  The November 2005 notice is thus considered to be 
"post decisional."

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) addressed the timing and adequacy 
of VCAA notice and specifically pointed out that in order for 
VA's duty to notify to be met, proper notice must be given 
prior to the initial decision on a claim.  The Federal 
Circuit held that, in those instances where such notice is 
not provided in a timely fashion, any possible prejudice can 
only be cured by subsequent readjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Based 
on this holding, VA must readjudicate the claims on appeal to 
cure any possible prejudice caused by the post-decisional 
notice.

In addition, in September 2003, the veteran submitted 
numerous medical documents in support of his claim.  
Thereafter, he identified other pertinent, outstanding 
medical documents that he wished VA to obtain on his behalf.  
Such documents include treatment records from Drs. David 
Ochoa, Carlos Rodriguez, William Parsons, and Steven P. 
Snyder and from a VA facility in San Antonio.  In a written 
statement received in December 2005, the veteran reiterated 
that, although he had no additional evidence to submit, he 
wanted VA to request his records from all physicians cited 
during the course of his appeal.  Inasmuch as such records 
are pertinent to this appeal, VA should obtain them on 
remand. 

Finally, since the veteran filed his claims for service 
connection and increased evaluations, VA has not afforded him 
VA examinations of all of his claimed disabilities.  
Moreover, in 2001, when VA arranged for the veteran to be 
afforded VA diabetes and hypertension examinations, examiners 
addressed the etiology and severity of those conditions 
without being privy to the veteran's service medical records.  
On remand, VA should thus afford the veteran additional 
examinations of his claimed conditions for the purpose of 
determining the etiology and/or severity thereof.

Based on the foregoing, the Board remands these claims for 
the following action:

1.  AMC should contact the veteran and 
ask him to provide the complete names, 
addresses and dates of treatment of all 
health care providers, VA and non-VA, who 
have evaluated the disabilities at issue 
in this appeal and whose records are not 
already in the claims file.  AMC should 
specifically seek information regarding 
the veteran's alleged treatment by Drs. 
David Ochoa, Carlos Rodriguez, William 
Parsons, and Steven P. Snyder, and at a 
VA facility in San Antonio, Texas. 

2.  After securing any necessary 
authorizations for the release of these 
treatment records, AMC should request, 
obtain and associate with the claims file 
the actual clinical records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other pertinent 
treatment records or evaluation reports 
from all identified health care 
providers, including Drs. David Ochoa, 
Carlos Rodriguez, William Parsons, and 
Steven P. Snyder and the VA facility in 
San Antonio, Texas. 

3.  Once the above records are associated 
with the claims file, AMC should arrange 
for the veteran to undergo a VA 
examination in support of his claims for 
service connection.  AMC should forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask him to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran 
presently has a disorder manifested 
by upper right quadrant pain, high 
frequency hearing loss, sleep apnea, 
a disorder manifested by high 
cholesterol/hypercholesterolemia, 
benign colon polyps, a disorder 
manifested by epigastric discomfort, 
a benign tumor of the left hand, 
and/or diabetes mellitus; 

b) if so, opine whether each such 
disorder is at least as likely as 
not related to the veteran's active 
service from July 1962 to January 
1989; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should also arrange for the 
veteran to undergo VA examinations in 
support of his claims for increased 
evaluations.  AMC should forward the 
claims file to the examiners for review 
of all pertinent documents therein and 
ask them to confirm in their written 
reports that they conducted such a 
review.  Following thorough evaluations, 
during which all indicated tests are 
performed, the examiners should:

a) identify the nature, 
frequency, severity and 
duration of all manifestations 
of the veteran's service-
connected hypertension, cluster 
headaches, deviated nasal 
septum with polyps, 
hemorrhoids, seborrheic 
keratosis and bilateral tinea 
pedis with bilateral ingrown 
great toenails; and   

b) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  AMC should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






